DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed November 25, 2020 (hereinafter “Reply”).
Claims 21, 25, 28, 32, 35, 37, and 38 are amended.
Claims 1-20, 22, 23, 29, 30, and 36 are canceled.
Claims 21, 24-28, 31-35, and 37-40 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 24-28, 31-35, and 37-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 21, 24-28, 31-35, and 37-40 are directed to an abstract idea without significantly more as required by the Alice test.  

Step 1
Claims 21, 24-28, 31-35, and 37-40 are directed to a process, machine, manufacture, or composition of matter.

Step 2A
Claims 21, 24-28, 31-35, and 37-40 are directed to abstract ideas, as explained below. 

Claims 21, 28, and 35 recites managing a plurality of digital content comprising content items, each of the plurality of digital content comprising parameters to identify characteristics of users eligible to be presented with digital content and a compensation information associated with a content provider associated with the digital content; select a subset of digital content from the plurality of digital content for distribution to a user at a client device, the selection based on satisfying a threshold number of parameters associated with the user and bid amounts for each of the subset of digital content; identify whether the selected subset of digital content is undergoing lift analysis to determine an effectiveness of the selected digital content; wherein the lift analysis introduce[s] bias during digital content selection and identifies opportunities by various online systems to present digital content to users; determine that the user to be distributed the selected digital content is part of a holdout group for the selected digital content; and identifying alternative digital content to distribute to the user based at least in part on the compensation information, bid amounts, or parameters. Claims 22, 29, and 36 further specify that the lift analysis introduces bias, and claims 23, 30, and 36 further specify identifying opportunities to present the content to users. Claims 24, 31, and 37 further specify characteristics of the holdout group. Claims 26, 33, and 39 further specify ranking the alternative digital content based at least in part on the compensation information, bid amounts, or parameters. Claims 27, 34, and 40 further specify that the alternative digital content to be presented to the user has a second highest rank.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between 
These limitations also describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 21, 24-28, 31-35, and 37-40 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 21, 28, and 35 recite a processor, a memory, online systems, a demand side platform (which does not appear to be limited to be a computerized entity but will be treated as such for this portion of the analysis) that maintains digital content, and the intended use of presenting or distributing digital content to a user at a client device. Claims 23, 30, and 36 recite online systems but do not specify that they are actually used. Claims 25, 32, and 38 recite presenting content to the user. Claim 28 also recites the processor is of a digital content system. Claim 35 also recites a non-transitory computer-readable storage medium.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the online systems, digital content system, client device, memory, computer readable storage medium, processor, and demand side platform (to the extent that it is a computerized entity)—are recited at a high level of generality (see at least ¶¶ [0048]-[0050] of applicant’s specification). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of computer elements to receive, communicate, and maintain information and presenting or distributing digital content to a user at a client device is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). And inclusion of online computing elements in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of auctions in online advertising. See M.P.E.P. § 2106.05(h).

Accordingly, claims 21, 24-28, 31-35, and 37-40 are directed to abstract ideas.

Step 2B
Claims 21, 24-28, 31-35, and 37-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive a request or communicate information to various devices on a network, such presenting or distributing digital content to a user at a client device, is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network (e.g., the Internet) and does not impose any meaningful limit on the computer implementation of the abstract idea. See M.P.E.P. § 2106.05(d)(II). Further, the use of generic computer components to maintain information (e.g., digital id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide a conventional computer implementation of the identified abstract ideas in an online advertising auctions field of use.
Thus, claims 21, 24-28, 31-35, and 37-40, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21, 24-26, 28, 31-33, 35, and 37-39 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Murugappan et al. (U.S. Pub. No. 2015/0006311 Al) (hereinafter “Murugappan”) in view of Beltramo JR et al. (U.S. Pub. No. 2014/0358667) (hereinafter “Beltramo”).

Claims 21, 28, and 35: Murugappan, as shown, discloses the following limitations:
a processor (see at least ¶¶ [0035]-[0039] and [0090]-[0094]); and 
a memory storing instructions (see at least ¶¶ [0035]-[0039] and [0090]-[0094]), which when executed by the processor, cause the processor to: 
manage a plurality of digital content comprising content items, each of the plurality of digital content comprising parameters to identify characteristics of users eligible to be presented with digital content and a compensation information associated with a content provider associated with the digital content (see at least ¶¶ [0029]-[0031]: the fallback auction mechanism can be extended to allow for diversification across multiple dimensions of constraints—i.e., targeting criteria—e.g., merchants, brands, products, images, other content within the content item, etc. The ads are each associated with a bid; see also at least ¶ [0043]: content provider frontend 302 may then store data representing the bids (e.g., content campaign and associated items, bid value, characteristics of the content campaign, etc.) within content database 210; see also at least ¶ [0035]: bids for content to be selected by auction system 208 may be provided to auction system 208 from content publishers participating in an auction using devices, such as content provider devices 206, configured to communicate with auction system 208 through network 202. In such implementations, auction system 208 may determine content to be published in one or more content interfaces of resources (e.g., webpages, applications, etc.) shown on user devices 204 based at least in part on the bids. In some implementations, certain ; 
select a subset of digital content from the plurality of digital content for distribution to a user at a client device, the selection based on satisfying a threshold number of parameters associated with the user and bid amounts for each of the subset of digital content (see at least ¶ [0044]: auction system backend 304 may perform some preliminary processing—i.e., the subset of digital content—to eliminate some candidate bids before sending the candidate bid data to prediction system 304. For example, auction system backend 304 may apply diversity constraints to eliminate any bids that are not eligible for the auction because they share campaign characteristics with other previously selected winning bids or other bids in the pool of eligible bids; see also at least ¶ [0047]: auction system 208 may retrieve data relating to two or more candidate bids for consideration—i.e., the subset of digital content —when determining content items to display within the content interface; see also at least ¶ [0048]: auction system 208 may calculate a utility score, which may be based on both the quality score and the bid value of the bid (e.g., the monetary value the content provider has bid for displaying the content within the content interface); see also at least ¶ [0049]: auction system may determine a first set of one or more eligible bids by comparing one or more characteristics (e.g., performance characteristics) of a content campaign for each bid with a first set of one or more eligibility criteria (410). The ; 
determine that the user to be distributed the selected digital content is part of a holdout group for the selected digital content (see at least ¶ [0073]: if more candidate bids share a particular characteristic than is permitted by the eligibility constraint or filter, candidate bids may be disqualified—i.e., be determined to be part of the holdout group—as potential winning bids once the maximum number of winning bids sharing the same characteristic have been selected; see also at least ¶ [0050]: auction system 208 may select one or more eligible bids having the highest utility scores or highest bid values as the winning bids to fill the interface positions that are designated to be filled by the first auction process); and 
identifying alternative digital content to distribute to the user based at least in part on the compensation information, bid amounts, or parameters (see at least ¶ [0073]; see also at least ¶ [0074]: once the first auction process is completed, auction system 208 determines whether a number of winning content bids selected using the first auction process is less than a number of positions within the content interface (815). If the number of winning bids is not less than the number of positions, the standard auction with full diversity filters has resulted in a full content interface, and the content interface can be generated based on the first auction; see at least ¶ [0076]: once the auctions are completed, the content interface may be generated based on at least one of the first and second sets of winning content bids (825). If the first auction resulted in a full interface, the generated content interface may include the results of the first auction and the subsequent auctions may not be conducted. If the first auction did not result in a full interface, the generated content interface may include results of the second auction. Once the content interface has been generated, data representative of the interface may be transmitted to the user device (830); see also at least ¶ [0075]).

identify whether the selected subset of digital content is undergoing lift analysis to determine an effectiveness of the selected digital content.
However, Beltramo, as shown, teaches the following limitations:
identify whether the selected subset of digital content is undergoing lift analysis to determine an effectiveness of the selected digital content (see at least ¶ [0017]: in an effort to reduce (e.g., minimize) waste, example methods, apparatus, systems and/or articles of manufacture generate a unifying metric referred to herein as “A-score” to enable improvement (e.g., optimization) of advertising efforts in view of brand lift and audience delivery; see also at least ¶ [0013]: a control group is not exposed to the campaign creative(s) and an exposed group is exposed to that creative(s); see also at least ¶¶ [0014]-[0016]) wherein the lift analysis is provided by a demand side platform (DSP) to introduce bias during digital content selection (see at least ¶ [0017]: in an effort to reduce (e.g., minimize) waste, example methods, apparatus, systems and/or articles of manufacture generate a unifying metric referred to in Beltramo as “A-score” to enable improvement (e.g., optimization)—i.e., bias—of advertising efforts in view of brand lift and audience delivery. Further, the A-score of each advertising campaign of interest is determined and/or otherwise calculated as a coordinate value based on the intersection of corresponding effectiveness scores and audience delivery scores. As such, the A-score allows different advertising campaigns to be evaluated relative to each other; see also at least ¶ [0013]: a control group is not exposed to the campaign creative(s) and an exposed group is exposed to that creative(s); see also at least ¶¶ [0014]-[0016], [0035], and [0044]. Examiner notes that applicant’s specification indicates at ¶ [0005] that a demand side platform (DSP) includes a system that “maintains advertisements and identifies opportunities by various online systems to present advertisement.” The advertising systems in Beltramo qualify under applicant’s own examples of a DSP, because Beltramo’s system—e.g., via its scoring methodologies—maintains advertisements and identifies opportunities for any online systems to present advertisements), the DSP further maintaining digital content and identifies opportunities by various online systems to present digital content to users (see at least ¶ [0044]: the brand lift gap illustrates a degree of opportunity the campaign efforts could have with a given audience predisposition. The example  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques to evaluate advertising campaigns taught by Beltramo with the auction systems disclosed by Murugappan, because Beltramo teaches at ¶¶ [0013] and [0017] that “success of an advertising campaign is a measurable parameter that may be derived through experimental design efforts” including a lift analysis between exposed and control groups, and that this analysis can be used to reduce or minimize waste and at ¶ [0037] that “advertisers will benefit from increasing the persuasive qualities of their creative, maintaining the same degree of persuasion for a more aggressive objective, reducing the cost of a similarly qualified audience, and/or expanding the reach of a campaign with equal or lower cost per person of similar qualification.” See M.P.E.P. § 2143(I)(G).

Claims 24 and 31: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. 
Murugappan does not explicitly disclose, but Beltramo, as shown, teaches the following limitations:
wherein the holdout group comprises a plurality of identified users to whom the selected digital content is withheld from being shown and wherein users outside of the holdout group are shown the selected digital content (see at least ¶ [0013]: a control group is not exposed to the campaign creative(s) and an exposed group is exposed to that creative(s); see also at least ¶¶ [0014]-[0017]).
The rationales to modify/combine the teachings of Murugappan to include the teachings of Beltramo are presented above regarding claims 21, 28, and 35 and incorporated herein.

Claims 25 and 32: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. Further, Murugappan, as shown, discloses the following limitations:
wherein […] in response to determining that the user to be distributed the selected digital content is part of the holdout group, performs an action to present bias alternative digital content to the user […]. (see at least ¶ [0073]; see also at least ¶ [0074]: once the first auction process is completed, auction system 208 determines whether a number of winning content bids selected using the first auction process is less than a number of positions within the content interface (815). If the number of winning bids is not less than the number of positions, the standard auction with full diversity filters has resulted in a full content interface, and the content interface can be generated based on the first auction; see at least ¶ [0076]: once the auctions are completed, the content interface may be generated based on at least one of the first and second sets of winning content bids (825). If the first auction resulted in a full interface, the generated content interface may include the results of the first auction and the subsequent auctions may not be conducted. If the first auction did not result in a full interface, the generated content interface may include results of the second auction. Once the content interface has been generated, data representative of the interface may be transmitted to the user device (830); see also at least ¶ [0075]).

As discussed above, Murugappan does not disclose a DSP that includes all of the previously recited features, and thus, does not disclose that type of configured DSP that also performs the claimed performing. 
However, Beltramo, as shown, teaches the following limitations:
wherein the DSP, in response to determining that the user to be distributed the selected digital content is part of the holdout group, performs an action to present bias alternative digital content to the user while mitigating biases that decrease an accuracy of the lift analysis of the selected digital content (see at least ¶ [0017]: in an effort to reduce (e.g., minimize) waste, example methods, apparatus, systems and/or articles of manufacture generate a unifying metric referred to herein as “A-score” to enable improvement (e.g., optimization) of advertising efforts in view of brand lift and audience delivery; see 
The rationales to modify/combine the teachings of Murugappan to include the teachings of Beltramo are presented above regarding claims 21, 28, and 35 and incorporated herein.

Claims 26 and 33: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. Further, Murugappan, as shown, discloses the following limitations:
wherein [..,], in order to identify alternative digital content to distribute to the user, ranks the alternative digital content based at least in part on the compensation information, bid amounts, or parameters (see at least ¶ [0050]: auction system 208 may determine the first set of eligible bids at least in part by applying a first threshold quality or utility score. For example, the first set of eligible bids may be determined by eliminating any—i.e., one or more—candidate bids (e.g., any bids deemed “relevant” to the context in which the content interface is being presented, such as bids having a relevance score above a certain value) that have a utility score under a particular value (e.g., 0.5). The remaining bids that have not been eliminated—i.e., alternative candidate advertisements—may be determined to be eligible bids for the first auction; see also at least ¶ [0046]: auction system 304 may conduct one or more auctions to select the winning bids—i.e., alternative candidate advertisements—and transmit data representative of the winning content items to user interface system 310. When only one eligible bid is excluded, the winning content of the remaining items will be the one with the second highest bid amount. Additionally, the second highest winning content of the remaining items has the second highest bid amount of the remaining content items; see also at least ¶ [0073]. after disqualifying the ad having the highest remaining bid amount, the item with the next highest bid amount—i.e., the alternative candidate advertisement—is selected; see also at least ¶¶ [0079] and [0086]).

ranking. 
However, Beltramo, as shown, teaches the following limitations:
wherein the DSP, in order to identify alternative digital content to distribute to the user, ranks the alternative digital content based at least in part on the compensation information, bid amounts, or parameters (see at least ¶ [0042]: the example campaign driver manager 514 of FIG. 5 associates each advertising campaign with at least one primary driver so that comparisons and/or analysis may be conducted on any number of different advertising campaigns. The example A-score report manager 518 generates a ranked list of the advertising campaigns of interest based on their corresponding A-score values, and identifies subsets of drivers associated with those advertising campaigns that have A-score values above a threshold value. In other words, the example A-score report manager 518 may arrange the analysis in a manner that identifies which drivers may be more common with campaigns that score relatively high on the A-score scale; see also at least ¶ [0051]).
The rationales to modify/combine the teachings of Murugappan to include the teachings of Beltramo are presented above regarding claims 21, 28, and 35 and incorporated herein.

Claim 37: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. 
Murugappan does not explicitly disclose, but Beltramo, as shown, teaches the following limitations:
wherein the holdout group comprises a plurality of identified users to whom the selected digital content is withheld from being shown and wherein users outside of the holdout group are shown the selected digital content (see at least ¶ [0013]: a control group is not exposed to the campaign creative(s) and an exposed group is exposed to that creative(s); see also at least ¶¶ [0014]-[0017]).


Claim 38: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. Further, Murugappan, as shown, discloses the following limitations:
performing, […] in response to determining that the user to be distributed the selected digital content is part of the holdout group, an action to present bias alternative digital content to the user […]. (see at least ¶ [0073]; see also at least ¶ [0074]: once the first auction process is completed, auction system 208 determines whether a number of winning content bids selected using the first auction process is less than a number of positions within the content interface (815). If the number of winning bids is not less than the number of positions, the standard auction with full diversity filters has resulted in a full content interface, and the content interface can be generated based on the first auction; see at least ¶ [0076]: once the auctions are completed, the content interface may be generated based on at least one of the first and second sets of winning content bids (825). If the first auction resulted in a full interface, the generated content interface may include the results of the first auction and the subsequent auctions may not be conducted. If the first auction did not result in a full interface, the generated content interface may include results of the second auction. Once the content interface has been generated, data representative of the interface may be transmitted to the user device (830); see also at least ¶ [0075]).

As discussed above, Murugappan does not disclose a DSP that includes all of the previously recited features, and thus, does not disclose that type of configured DSP that also performs the claimed performing. 
However, Beltramo, as shown, teaches the following limitations:
performing, by the DSP in response to determining that the user to be distributed the selected digital content is part of the holdout group, an action to present bias alternative digital content to the user while mitigating biases that decrease an accuracy of the lift analysis of the selected digital content. 
The rationales to modify/combine the teachings of Murugappan to include the teachings of Beltramo are presented above regarding claims 21, 28, and 35 and incorporated herein.

Claim 39: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. Further, Murugappan, as shown, discloses the following limitations:
ranking, […], the alternative digital content, in order to identify alternative digital content to distribute to the user, based at least in part on the compensation information, bid amounts, or parameters (see at least ¶ [0050]: auction system 208 may determine the first set of eligible bids at least in part by applying a first threshold quality or utility score. For example, the first set of eligible bids may be determined by eliminating any—i.e., one or more—candidate bids (e.g., any bids deemed “relevant” to the context in which the content interface is being presented, such as bids having a relevance score above a certain value) that have a utility score under a particular value (e.g., 0.5). The remaining bids that have not been eliminated—i.e., alternative candidate advertisements—may be determined to be eligible bids for the first auction; see also at least ¶ [0046]: auction system 304 may conduct one or more auctions to select the winning bids—i.e., alternative candidate advertisements—and transmit data representative of the winning content items to user interface system 310. When only one eligible bid is excluded, the winning content of the remaining items will be the one with the second highest bid amount. Additionally, the second highest winning content of the remaining items has the second highest bid amount of the remaining content items; see also at least ¶ [0073]. after disqualifying the ad having the highest remaining bid amount, the item with the next highest bid amount—i.e., the alternative candidate advertisement—is selected; see also at least ¶¶ [0079] and [0086]).

As discussed above, Murugappan does not disclose a DSP that includes all of the previously recited features, and thus, does not disclose that type of configured DSP that also performs the claimed ranking. 
However, Beltramo, as shown, teaches the following limitations:
ranking, by the DSP, the alternative digital content, in order to identify alternative digital content to distribute to the user, based at least in part on the compensation information, bid amounts, or parameters (see at least ¶ [0042]: the example campaign driver manager 514 of FIG. 5 associates each advertising campaign with at least one primary driver so that comparisons and/or analysis may be conducted on any number of different advertising campaigns. The example A-score report manager 518 generates a ranked list of the advertising campaigns of interest based on their corresponding A-score values, and identifies subsets of drivers associated with those advertising campaigns that have A-score values above a threshold value. In other words, the example A-score report manager 518 may arrange the analysis in a manner that identifies which drivers may be more common with campaigns that score relatively high on the A-score scale; see also at least ¶ [0051]).
The rationales to modify/combine the teachings of Murugappan to include the teachings of Beltramo are presented above regarding claims 21, 28, and 35 and incorporated herein.


Claims 27, 34, and 40 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Murugappan et al. (U.S. Pub. No. 2015/0006311 Al) (hereinafter “Murugappan”) in view of Beltramo JR et al. (U.S. Pub. No. 2014/0358667) (hereinafter “Beltramo”) and further in view of Slater (U.S. Pub. No. 2011/0307344 A1).

Claims 27, 34, and 40: The combination of Murugappan and Beltramo teaches the limitations as shown in the rejections above. 

Murugappan does not explicitly disclose, Beltramo does not explicitly teach, but Slater, as shown, teaches the following limitations:
wherein the alternative digital content to be presented to the user has a second highest rank (see at least ¶ [0034]: if, however, the customer does not provide payment in a pre-determined amount of time 305, then the second highest bid submitted during the auction is considered).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the auctioning techniques taught by Slater with the auction systems disclosed by Murugappan (as modified by Beltramo), because Slater teaches at ¶ [0034] that “a determination is made as to whether the combination of the amount of the second highest bid and the amount of the sale of the options is greater than the pre-determined retail price of the item 315. Specifically, if the total amount of the sale of the options and the amount of the second highest bid is greater than the predetermined retail price of the item 315, then the second highest bidding customer wins the auction 320,” and thus, the both second place bidder and seller would benefit from the sale despite the first-place bidding failing to remit payment to cover the bid. See M.P.E.P. § 2143(I)(G).

Response to Arguments
Applicant’s arguments filed November 25, 2020 have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims do not recite an abstract idea because “the claim recites performance of various actions that are performed ‘automatically’ by the ‘system’ using a ‘processor,’ ‘memory,’ and ‘demand side platform (DSP) that interacts with users’ ‘client devices’ and ‘various online systems’ that cannot be performed merely by mental processes.” Reply, p. 12. Examiner disagrees, 
Applicant argues that the claims provide and improvement “in the field of computer-related digital content management and advertising technology” because “the combination of DSPs and real-time auctions, using lift analysis as claimed, allow entities to more effectively present sponsored content items to various users while lowering costs to the entity for presenting sponsored content items.” and that “Existing technologies for are slow and error-prone and just generally do not (and cannot) take into account the actual impact of the content items in promotion user actions when selecting targeting criteria.” Reply, p. 14.
Examiner disagrees for the following reasons.
First, attorney arguments cannot take the place of evidence. Thus, applicant’s assertions about characteristics and capabilities of “Existing technologies” is not evidence. Further, evidence of record indicates that “Existing technologies” could “take into account the actual impact of the content items in promotion user actions when selecting targeting criteria.” See, e.g., Murugappan at ¶ [0085], which teaches that “a hierarchy or list of the most relevant constraint combinations may be used in fallback auctions rather than every possible combination. In some implementations, the hierarchy may be determined in real-time or near real-time based on the context of the interface.” This evidence of record contradicts applicant’s unsupported assertion regarding “Existing technologies.”
Second, the disclosure does not provide any indication of such an alleged improvement. “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one 
Third, the claims do not include the alleged improvement in technology. “After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” M.P.E.P. § 2106.05(a). The M.P.E.P. also states “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome” and “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Id. The alleged improvement—e.g., those to “digital content management and advertising technology,” “lift analysis,” and “real-time auctions”—would be to the advertising and marketing fields—not to a particular technology or technological field, and not to any additional element. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”).  
Applicant argues that the claims recite “significantly more” because “these limitations and features are clearly directed to additional elements that are unconventional in combination, which is why the rejections on the merits had been withdrawn.” Reply, p. 16. Examiner disagrees because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a 

Arguments Regarding Rejections Under 35 U.S.C. § 103
Applicant argues that the combination of Murugappan and Beltramo does not teach or “mention anything about any ‘DSP’ that ‘introduces bias during digital content selection’ using ‘lift analysis’ as presently claimed.” Reply, p. 19. 
Examiner disagrees for the following reasons. 
First, the advertising systems in Beltramo qualify as a demand side platform (DSP) under applicant’s own examples of a DSP. Applicant’s specification indicates at ¶ [0005] that a demand side platform (DSP) includes a system that “maintains advertisements and identifies opportunities by various online systems to present advertisement.” Beltramo’s system—e.g., via its scoring methodologies—maintains advertisements and identifies opportunities for any online systems to present advertisements. 
Second, Beltramo teaches at ¶ [0017] that in an effort to reduce (e.g., minimize) waste, example methods, apparatus, systems and/or articles of manufacture generate a unifying metric referred to in Beltramo as “A-score” to enable improvement (e.g., optimization)—i.e., introduces favorable bias—of advertising efforts in view of brand lift and audience delivery. Further, the A-score of each advertising campaign of interest is determined and/or otherwise calculated as a coordinate value based on the intersection of corresponding effectiveness scores and audience delivery scores. As such, the A-score allows different advertising campaigns to be evaluated relative to each other.
Finally, Beltramo teaches that when optimizing, it does so using brand lift. See, e.g., Beltramo at ¶ [0017] (“In an effort to reduce (e.g., minimize) waste, example methods, apparatus, systems and/or brand lift and audience delivery” (emphasis added)).
Applicant argues that the “combination of these references is clearly based on classic improper hindsight” and that the rejections come to a conclusion about the obviousness of combining the references “but fails say why or how this would work. Merely stating that it would have been obvious, without any evidence or explanation, and citing what each reference can do on its own, is not a proper basis for obviousness.” Reply, p. 20, emphasis in original.
Examiner disagrees for the following reasons.
First, applicant’s arguments mischaracterize the rejections when asserting that the rejections “Merely stat[e] that it would have been obvious, without any evidence or explanation.” Instead, the previous rejections stated:

    PNG
    media_image1.png
    207
    635
    media_image1.png
    Greyscale

Office Action dated August 25, 2020, p. 11. Thus, the rejections do provide evidence, which comes directly from the prior art, of “why or how” one would combine the features of Beltramo with Murugappan. To assert that such a rationale is not provided by the rejections is factually incorrect and contrary to the content of the previous and current rejections.
Second, in response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As mentioned above, the rationales to combine Murugappan and Beltramo come directly from Beltramo—i.e., only knowledge which was within the level of ordinary skill at the time the claimed invention was made and not knowledge gleaned only from the applicant’s disclosure.
Applicant argues that “the combination that is proposed by the Examiner could not happen without violating the purpose or principle of each of the systems” and that “Beltramo’s ad evaluation system does not work with Murugappan’s auction system since neither reference contemplates use in such scenarios.” Reply, p. 20. Examiner disagrees, because the auctions in Murugappan are advertising auctions that use a wide range of targeting criteria, including predicted ad performance information, for selecting advertising. See, e.g., Murugappan at ¶¶ [0029]-[0031], [0035], and [0043]. Beltramo’s teachings, when combined, would augment the disclosure of Murugappan by teaching further techniques that can be useful to improve advertising performance and effectiveness (see, e.g., Beltramo at ¶¶ [0013]-[0016], [0035], and [0044]). In terms of the “purpose or principle of each of the systems,” both references attempt to provide more effective advertising. Hence, it is unclear how taking techniques from Beltramo (which Beltramo recognizes that “advertisers will benefit from increasing the persuasive qualities of their creative, maintaining the same degree of persuasion for a more aggressive objective, reducing the cost of a similarly qualified audience, and/or expanding the reach of a campaign with equal or lower cost per person of similar qualification”) would frustrate the purpose of delivering more appropriate advertising in Murugappan’s targeted advertising auctions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622